PER CURIAM.
The defendant appeals from his conviction and sentence raising two issues.
As to the first issue, we find it was not properly preserved by contemporaneous objection for appellate review. Castor v. State, 365 So.2d 701, 703 (Fla.1978). In the instant case, the jury requested a re-instruction on the area of intent. The State made a suggestion as to the scope of the instruction, while the defense made another. When the trial court adopted the State’s position and announced its intention to proceed in this manner, the defense should have objected, but did not.
As to the second issue, we find that it lacks merit.
Accordingly, we affirm.